REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
Claim 1 is allowed because the prior art of record fails to disclose or suggest a level shifter comprising a current mirror including first to third mirror transistors; a current mirror control circuit comprising a plurality of control transistors; a sink node; and an output circuit with the connections and operations as recited in the claim; and “wherein a first control transistor of the plurality of control transistors is configured to receive the output voltage fed back to a gate terminal of the first control transistor, wherein a second control transistor of the plurality of control transistors is configured to receive an inverted output voltage fed back to a gate terminal of the second control transistor, and 2Application of Serial No. 16/734,721Customer No. 74,712 Amendment of January 6, 2021Attorney Docket No. SAM-57307 wherein second source/drain terminals of the first through third mirror transistors are connected to the driving voltage terminal, a first source/drain terminal of the third mirror transistor is connected to gate terminals of the first and second mirror transistors, and a gate terminal of the third mirror transistor is connected to the sink node” as recited in the claim.
Claims 2-10 are allowed because they depend on claim 1.
Claim 11 is allowed because the prior art of record fails to disclose or suggest an operation method comprising the limitations “copying a current flowing through a first mirror transistor of the current mirror to a second mirror transistor of the current mirror in response to turning on of the first and second control transistors; and turning on a third mirror transistor of the current mirror in response to turning on of the third and fourth control transistors and turning off the third mirror transistor in response to turning off of at least one of the third and fourth control transistors, wherein the turning on of the third mirror transistor further comprises 
Claims 12-18 are allowed because they depend on claim 11.
Claim 19 is allowed because the prior art of record fails to disclose or suggest a level shifter comprising an inverter circuit; a current mirror comprising first to third mirror transistors; and a current mirror control circuit comprising a first control transistor, a second control transistor, a third control transistor, and a fourth control transistor, and “wherein the inverted input voltage is applied to a gate terminal of the first control transistor, the output voltage is fed back to a gate terminal of the second control transistor, the differential input voltage is applied to a gate terminal of the third control transistor, and an inverted output voltage is applied to a gate terminal of the fourth control transistor, and wherein the current mirror is further configured to apply the driving voltage to gate terminals of the first and second mirror transistors through the third mirror transistor when a voltage of the first source/drain terminal of the second mirror transistor has a logic low” as recited in the claim.
Claim 20 is allowed because it depends on claim 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directly to Examiner Long Nguyen whose telephone number is (571) 272-1753.  The Examiner can normally be reached on Monday to Friday from 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  The fax number for this group is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/Long Nguyen/
Primary Examiner
Art Unit 2842